409 U.S. 806
93 S. Ct. 28
34 L. Ed. 2d 64
Edgar D. WHITCOMB et al., applicants,v.COMMUNIST PARTY OF INDIANA et al.No. A-370.
Supreme Court of the United States
October 5, 1972

1
The motion of petitioners, Edgar D. Whitcomb et al., for an emergency stay presented to Mr. Justice REHNQUIST, and by him referred to the Court, is denied as moot. The cross motion of respondents, Communist Party of Indiana et al., to petition for a mandate to enforce the prior order of the United States District Court for the Northern District of Indiana is also denied.


2
Mr. Justice DOUGLAS would treat the Communist Party's motion as a jurisdictional statement and postpone the question of jurisdiction to the hearing of the case on the merits.